DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's 9-16-21 arguments vis-à-vis prior art rejections over WO2017/220768 (“’768”), simply stating that the rejections were addressed by the claim amendments, have been fully considered but are not persuasive: the newly-added limitations are rendered prima facie obvious as detailed below.  Said rejections, adjusted as necessitated by the 9-16-21 amendments and the 9-16-21 filing of an IDS with the 37 CFR 1.17(p) fee, are re-asserted as proper.

Information Disclosure Statement
Applicant’s 9-16-21 IDS has been received.  The disclosure is conceptually appreciated, however the ~1,450 pages of foreign patents and ~925 pages of non-patent literature (in addition to the US patents/PGPubs) are exceptionally burdensome to the Examiner/Office.  As such, the items cited in said IDS have only been reviewed to the extent possible while adhering to the mutually-beneficial tenets of efficient and compact prosecution. Applicants are instructed to carefully consider which documents to cite/attach to future IDS’ so as to 1) prevent obfuscation of relevant issues regarding the claimed subject matter, 2) promote compact and efficient prosecution, and 3) not needlessly and unduly burden the Examiner/Office with duplicative and overly cumulative submissions.
Discharging the duty of disclosure under 37 CFR 1.56 via IDS does not equate with or give license for excessive citations- without good and substantial reasons for including the documents so listed.  Accord, 1309 OG 25-26 (8/1/06), which states that while 37 CFR 1.56 "imposes a duty to disclose material information, that rule neither authorizes nor requires anyone to file unreviewed or irrelevant documents with the Office[,]" and adds that "[s]uch documents add little to the effectiveness of the examination process and, most likely, negatively impact the See also Molins PLC v. Textron, Inc., 48 F.3d 1172, 1184, 33 USPQ2d 1823, 1831 (Fed. Cir. 1995) ("burying a particularly material reference in a prior art statement containing a multiplicity of other references can be probative of bad faith.") (cited at 1309 OG 25, right column).  See also MPEP 2004.13, which states that “It is desirable to avoid the submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant and marginally pertinent cumulative information.  If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance.” (emphasis Examiner’s) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the effective filing date of the claimed invention has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in the application reasonably reflect this level of skill.
Claims 10, 12-16, and 36-38 are rejected under AIA  35 U.S.C. 103 as being unpatentable over WO2017/220768 (published 12-28-17; PCT filed 6-23-17; GB priority docs filed ≤6-24-16) (listed in and attached to applicant’s 3-10-21 IDS) (“’768”) in view of the 2013 Phillips et al. Biofouling article (listed in and attached to applicant’s 9-16-21 IDS) (“Phillips”).  Regarding claims 10, 14-15, and 36-38, ‘768 discloses a method of making a CaCO3-comprising construction material, comprising i) enzymatically generating an acid to lower the pH of an aq. mixture to thereby dissolve at least some CaCO3 therein to form a dissolved CaCO3 preparation (“DCCP”) i.e. form Ca+2 ions, wherein the pH-lowering enzyme comes from (i.e. is expressed from) a microorganism in aq. solution, such as Firmicutes (rendering the selection thereof prima facie obvious: see MPEP 2143 I(E) & 2144.07), ii) combining the DCCP with a particulate material to give an intermediate mixture (or, alternatively, the particulate material may be present in the step i) mixture), and iii) enzymatically increasing the pH of the intermediate mixture to precipitate CaCO3 therefrom and bind together with the particulate material to give a CaCO3-comprising construction material, wherein the pH-increasing enzyme comes from (i.e. is expressed from) a microorganism in aq. solution, such as the urease-producing Sporosarcina pasteurii (rendering the selection thereof prima facie obvious: see MPEP 2143 I(E) & 2144.07).  See ‘768 at, e.g., p. 4, ln. 1-35, p. 9, ln. 18-23, p. 11, ln. 29 to p. 12, ln. 14, p. 14, ln. 17-30, p. 17, ln. 5-23, and p. 20, ln. 13 to p. 21, ln. 3; clms. 1-4, 11, 15, and 25-26.  Specifically regarding claim 14, ‘768 discloses that its steps may be performed simultaneously, i.e. in a single step, by 3 “together in the CaCO3-containing preparation.”  See id. at, e.g., p. 7, ln. 1-5, p. 17, ln. 31 to p. 18, ln. 2; clm. 1.  While ‘768 does not teach a microorganism concentration within the claimed range in its step iii) aq. solution, Phillips so teaches.
Phillips teaches that, “to promote microbially induced calcium carbonate precipitation (MICP)”, employing “Greater bacterial concentrations = faster rates of ureolysis & produce larger and less soluble [CaCO3] crystals”, and that 105-109 cfu/ml (cfu being understood to mean/connote cells) of such microorganisms as Sporosarcina pasteurii (as employed by ‘768 as detailed above) is an effective/advantageous concentration therefor.  See Phillips at, e.g., Table 1.  In view of the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘768’s overall methodology by employing 105-109 cfu/ml of its Sporosarcina pasteurii as taught by Phillips, to thereby achieve Phillips’ taught advantage of faster ureolysis rates and larger and less soluble CaCO3 crystals (which is understood to connote/imply that the CaCO3 precipitation rate and/or amount is thus increased) for CaCO3 precipitation methods (such as ‘768’s).  MPEP 2143 I(C)-(D) & (G).
Regarding claims 12 and 16, ‘768’s CaCO3-comprising construction material is, for example, a brick or bricks, or a masonry unit (i.e. a solid masonry structure).  See id. at, e.g., p. 7, ln. 11-35; clm. 26.
Regarding claim 13, ‘768’s intermediate mixture (i.e. the claimed 1st aq. medium) comprises a particulate material such as soil (which comprises salts, minerals, amino acids, and/or proteins), sawdust (which comprises carbohydrates), or rock aggregates such as crushed stone (which comprises minerals and/or salts), gravel (same), or slag (same); sand is specifically mentioned as being employed.  See id. at, e.g., p. 8, ln. 7-20; clm. 24.  Additionally and/or st aq. medium) comprises a sugar (i.e. a carbohydrate and/or a saccharide), e.g. glucose or lactose.  See id. at, e.g., p. 11, ln. 7-16; clms. 11-13.

Conclusion
In view of the finality of this Office Action, see below, should applicant desire to engage in after-final practice, applicant's attention is directed to the existence of the After-Final Consideration Pilot (“AFCP”) 2.0 program, which "allows additional flexibility for applicants and examiners to work together and provides even greater opportunity for communication…”  See http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 for AFCP 2.0 information and requirements.  The AFCP 2.0 program is currently set to run through 9-30-22.
Applicant's amendment and/or the 9-16-21 submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) prompted the/any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b) & 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner can normally be reached on M-F 8:30-5:00 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 


/DANIEL BERNS/ December 4, 2021
Primary Examiner
Art Unit 1736